Goldstein, J.,
dissents and votes to reverse the judgments appealed from, on the law and the facts, to vacate the defendant’s pleas of guilty, to grant that branch of the defendant’s omnibus motion which was to suppress the lineup identifications of him, and to remit the matter to the Supreme Court, Kings County, for further proceedings consistent herewith, including an independent source hearing, with the following memorandum: On January 8, 1993, the defendant allegedly committed a robbery at the Hela Food Market, and was apprehended by two employees of the store, who beat him. The police responded to the scene, placed the defendant under arrest, and took him to a hospital for treatment.
Later that day, the defendant was returned to the precinct, where lineups were conducted to establish the defendant’s complicity in other robberies. One of the police officers who arranged the lineups noted that the defendant appeared "pretty well beaten up”. Another officer acknowledged that there were blood spots on the defendant’s pants, his face showed "signs of swelling”, and he exhibited "a definite wound to his left eye”. The original photograph of the lineups shows that both of the *620defendant’s eyes were blackened and blood shot, his face was noticeably swollen and bloodied, and his tan pants, which were visible during the lineups, were splattered with blood.
Since the defendant had been apprehended for one robbery at the scene, no exigent circumstances warranted immediate lineups with respect to additional robberies, before the defendant’s facial appearance improved. Further, there was absolutely no reason to allow the defendant to appear in lineups with his blood-stained pants visible. The defendant’s appearance clearly stood out from the other participants in the lineups, and no efforts were made to ameliorate the suggestiveness of the situation (see, People v Lloyd, 108 AD2d 873, affd 66 NY2d 964).
Accordingly, I would vacate the pleas of guilty (see, People v Clark, 45 NY2d 432), suppress the identifications of the defendant at the lineup, and remit the matter to the Supreme Court, Kings County, for further proceedings consistent herewith, including an independent source hearing.